Citation Nr: 9927570	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine with radiculopathy.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for a chronic disorder 
of the stomach (ulcer) as secondary to medication for 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 1973 
and from August 1977 to June 1990.

This appeal arises from a March 1996 decision by the 
Department of Veterans Affairs Medical and Regional Office 
Center (VAMROC).  Service connection for a cervical spine 
condition was denied by rating decision dated in July 1993.  
A hearing was held at the RO in August 1995.  By rating 
decision dated in March 1996 new and material evidence was 
found to have been submitted and the claim was reopened; but 
was denied on the merits.  While the case was before the 
Board on the issue of service connection for a cervical spine 
disorder, the RO completed action of the issues of service 
connection for chronic obstructive pulmonary disease and for 
a stomach disorder.  The veteran perfected his appeal on 
those issues.  The Board will address the issues stated on 
the title page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current cervical spine pathology is shown to be 
related to service.   

3.  The veteran does not have a chronic disorder of the 
stomach (ulcer) that is related to his active service or any 
service-connected disabilities.

4.  Chronic obstructive pulmonary disease is not shown to be 
related to service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
degenerative joint disease of the cervical spine with 
radiculopathy.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995).

2.  The veteran has not submitted a well-grounded claim for 
COPD.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995).

3.  The veteran has not submitted a well-grounded claim for a 
chronic disorder of the stomach (ulcer) as secondary to 
medication for service-connected disabilities.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms, 12 Vet. App. at 193; Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Cervical Spine

The veteran seeks service connection for degenerative joint 
disease of the cervical spine with radiculopathy, COPD and 
ulcers.  Included in his service-connected disabilities is a 
compression fracture with degenerative joint disease of the 
thoracic and lumbosacral spines and impingement 
syndrome/biceps tendinitis of both shoulders.

The veteran's service medical records include treatment of a 
stiff neck in October 1978.  Periodic examinations dated in 
February 1981, March 1986 and January 1987 were negative 
regarding a cervical spine condition.  The April 1990 
separation examination report includes a history of an old 
compression fracture but was negative for a finding of any 
cervical pathology.  

An August 1992 VA electromyogram was consistent with an upper 
and middle trunk brachial plexopathy.  A September 1992 VA 
cervical spine X-ray report found degenerative disc disease 
at C5-C6 with foraminal compromise as noted.  

A January 1993 VA orthopedic examination revealed no fixed 
deformity of the cervical, thoracic or lumbar spine.  The 
diagnoses included degenerative disc disease of the cervical 
spine with right cervical radiculopathy.  The examiner stated 
that there was no relationship between the veteran's cervical 
spine symptoms, his right arm symptoms and either his low 
back pain or his compression fracture of the thoracic spine.  
The examiner stated that there was no relationship between 
the conditions, that they were entirely independent of each 
other.

In February 1993, the veteran underwent cervical laminoplasty 
C4, C5, C6 and foraminotomy of C5-C6 and C7.  By rating 
decision dated in July 1993 service connection for 
degenerative disc disease of the cervical spine with cervical 
radiculopathy was denied.  

At the veteran's personal hearing in August 1995, he 
testified that he was a medical non-commissioned officer 
(NCO) in service.  He was treated for a sore neck in October 
1978.  He fell from some stairs in April 1989.  His neck hurt 
afterward, but the pain went away after five days of bed 
rest.  He was bothered by it off and on.  He thought he had 
muscle spasms.  He had right shoulder pain, tingling and 
numbness in his hands and sweaty palms.  He thought the 
trouble was coming from muscle spasms in his neck.  He did 
not have any injuries to his neck after service.  

Following an October 1995 VA orthopedic examination, the 
diagnoses included cervical spinal stenosis, status post 
foraminotomy and laminoplasty in 1993.  The examiner opined 
that the veteran's shoulder pain was totally separate from 
his cervical spinal stenosis because the findings were 
significant for shoulder pathology and not for cervical 
radiculopathy.  The examiner noted that no sophisticated 
imaging studies were done in service and that cervical spinal 
stenosis is a slow process.  Therefore it was reasonable to 
assume that perhaps the veteran had some degree of early 
spinal stenosis while still in the military, but that there 
was no way to definitely prove that he did.  

An August 1996 VA orthopedic examination concerned only 
lumbar complaints.  VA outpatient treatment notes dated from 
June to August 1996 were negative for medical opinions 
linking the veteran's cervical spine condition to his active 
service.  

At his hearing before a member of the Board in January 1998, 
the veteran testified that VA doctors felt his arm problems 
had something to do with his injured back.  In October 1992 
doctors found that three vertebrae were pressing against his 
spinal cord.  That is when he put in a claim for his neck.  
His doctors had not explored his cervical spine in the past.  
He has not had any neck injuries since his active service.  

A July 1998 VA orthopedic examination report found no fixed 
deformities of the cervical spine.  A comparison of a current 
X-ray of the cervical spine to those of 1995 and 1996 
revealed that the veteran's cervical spine was unchanged.  
Regarding the question of whether the veteran's service-
connected shoulder, thoracic spine or lumbar spine 
disabilities had aggravated his nonservice-connected cervical 
spine condition, the orthopedist stated that there were 
different entities involved, which were not connected to each 
other.  The cervical spine did not seem to be connected with 
the impingement syndrome of the shoulder and did not seem to 
affect the veteran's shoulder condition at all.  The examiner 
opined that the cervical spine did not seem to contribute to 
any other condition of the thoracic spine.  

The July 1993 VA orthopedic examination found that the 
veteran's cervical spine condition was not related to his 
lumbar or thoracic spine compression fractures.  The examiner 
who performed the October 1995 examination did opine that it 
was reasonable to assume that perhaps the veteran had some 
cervical spinal stenosis in service, considering that it is a 
slow process, but that there was no way to prove it.  The 
Board finds that the October 1995 opinion is too tenuous to 
form the basis for a well-grounded claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), in which the United States 
Court of Appeals for Veterans Claims stated that an opinion 
from a physician, which stated that the veteran's death may 
or may not have been averted is speculative and would not 
"justify a belief by a fair and impartial individual that the 
claim is well grounded", 38 U.S.C. § 5107(a).  It is also 
noted that the July 1998 examination report is negative for 
any link between the veteran's cervical spine condition and 
his active service.

The veteran's testimony to the effect that his VA doctors 
found a connection between his cervical spine pathology and 
his service is not persuasive.  A layman's account, filtered 
as it was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  In any event, 
except for the tenuous opinion noted above, the record is 
negative for any medical opinion that links the veteran's 
cervical spine condition to his service.  In fact, the only 
definite opinions in the record are those of the examiners 
who performed the January 1993 and July 1998 orthopedic 
examinations.  They both categorically stated that there was 
no link between the veteran's service-connected disabilities 
and his cervical spine complaints.  Therefore, even if the 
veteran now has degenerative joint disease of the cervical 
spine with radiculopathy, there is no objective evidence of 
medical causality, and as such, the claim is not well 
grounded.  See Grivois v. Brown, 7 Vet App 100 (1994).  The 
veteran lacks the medical expertise to enter a judgment 
regarding a medical relationship between these disorders and 
any claimed in-service onset.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Furthermore, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  Grottviet. 

There is no record of follow-up treatment or complaints after 
the veteran's complaint of a sore neck in October 1978 and 
there is no medical evidence that there were any residuals.  
The claim is not well grounded and must be denied.

The Board recognizes that this issue is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claims on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for degenerative 
joint disease of the cervical spine with radiculopathy.  See 
Robinette.  Essentially, the veteran needs evidence 
establishing degenerative joint disease of the cervical spine 
with radiculopathy in active service, or medical evidence of 
a causal link between it and his period of active service.

Chronic Obstructive Pulmonary Disease

The veteran's service medical records indicate occasional 
treatment for complaints of chest pain or cold and sinus 
symptoms.  A February 1981 X-ray report indicates the 
presence of a "calcific" in the veteran's left hilum and 
left upper lobe.  The report states that the finding was 
probably due to an old healed disease and that there was no 
active disease.  Throughout the veteran's service medical 
records there is no indication that he had a chronic 
pulmonary condition.  On his April 1990 separation 
examination the veteran noted that he had had shortness of 
breath, however, the examination segment of the report is 
negative for symptoms or findings regarding a pulmonary 
condition.

Subsequent to service, small calcified objects were observed 
on VA X-rays through 1990 but no diagnosis of COPD was made.  
July 1997 pulmonary function tests revealed normal spirometry 
and a mild reduction in diffusion capacity.  A September 1997 
X-ray report noted the old granulomas.  The report also noted 
changes due to COPD.  The radiologist's impression was clear 
changes due to COPD.  VA treatment notes dated from October 
1990 to February 1998 are negative for medical opinions 
linking the veteran's COPD to his active service.

None of the X-ray reports or the VA treatment notes contains 
a medical opinion linking the veteran's COPD to his active 
service.  Therefore, even though the veteran now has COPD, 
there is no objective evidence of medical causality, and as 
such, the claim is not well grounded.  See Grivois.  The 
veteran lacks the medical expertise to enter a judgment 
regarding a medical relationship between these disorders and 
any claimed in-service onset.  See Espiritu.  Furthermore, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded.  Grottviet.

Since the veteran has submitted no medical evidence 
supportive of his claim, the Board finds that he has not met 
his initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for COPD is well grounded.  
Accordingly, the claim for service connection for COPD is 
denied.

Chronic Stomach Disorder

The veteran claims service connection for a chronic disorder 
of the stomach (ulcer) as secondary to medication for 
service-connected disabilities.

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).

A secondary service connection claim is well grounded if 
there is a medical diagnosis of a current disability, a 
separate disability for which service connection is 
established, and competent medical evidence of a nexus 
between the current disability and the already service- 
connected disability.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997) and Caluza.  Where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit at 93; Espiritu at 494.

The report of the examination for entrance dated in July 1977 
includes history by the veteran of stomach ulcers in May 
1975.  The examiner noted that the veteran had been 
hospitalized for four days in 1975.  However, the veteran 
denied recurrences and the examiner's findings were negative 
for a stomach disorder.  The veteran's periodic examinations 
are negative for evidence of a stomach disorder.  The 
separation examination report of April 1990 is negative for 
complaints, symptoms or findings regarding a chronic stomach 
condition. 

VA treatment notes dated from October 1990 to February 1998 
are negative for medical opinions linking the veteran's now-
healed ulcers to his active service.

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza.
The record demonstrates that the veteran was examined in 
December 1997 and his ulcers were completely healed.  The 
Board notes that even if the veteran had had ulcers while in 
active service, there is no objective medical evidence that 
he has any residuals now.  In this regard, the Court of 
Veterans Appeals has stated that "establishing service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service." 
(emphasis added) Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
This applies whether the veteran claims direct or secondary 
service connection.  Without competent medical evidence of a 
current disability that is linked to the veteran's active 
service, the appeal must be denied. 

In this case, medical records show that the veteran has 
several service-connected disabilities.  However, even if the 
veteran had any current residuals of his ulcers, there is 
simply no competent medical evidence of any relationship 
between them and his service-connected disabilities.  The 
claim cannot be well grounded absent this type of evidence.  
Epps, at 1468.

The veteran has himself attributed his ulcers to pain 
medications for his service-connected disabilities.  The 
Board emphasizes, however, that the veteran is a lay person 
who is not trained in medicine.  His personal opinion as to 
the etiology of the arthritis cannot be competent medical 
evidence.  Grottveit at 93; Espiritu at 494.  Moreover, the 
veteran, as a lay person, is not competent to relay medical 
information provided by a physician.  "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it [i]s through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette.

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a chronic disorder of the stomach (ulcer) as 
secondary to medication for service-connected disabilities.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, Grivois.  Given 
the veteran's failure to submit a well- grounded claim, the 
Board need not reach the benefit of the doubt doctrine.  38 
U.S.C.A. § 5107.


ORDER

The appeal of the issue of service connection for 
degenerative joint disease of the cervical spine with 
radiculopathy is denied. 

The appeal of the issue of service connection for COPD is 
denied. 

The appeal of the issue of service connection for a chronic 
disorder of the stomach (ulcer) as secondary to medication 
for service-connected disabilities is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



